DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 02/16/2021. 
Claims 1- 19 are presently pending and active (claims 1, 7, 13 are independent claims). 

Claim Objections
The objections are withdrawn in view of claim amendments.

Claim Rejections - 35 USC § 112
The rejection is withdrawn in view of claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tegeder (US 2004/0253824)[or alternately Ham et al (2015/0214016)] in view of Lin et al (US 2005/0031187){hereinafter Lin et al} [or alternately Matsumoto et al (US 2005/0009347){hereinafter Matsumoto}.
Regarding Claim 1: Tegeder teach a chamber 5 (plasma chamber - Figs. 1- 6 and 0039) having an interior region that is exposed to plasma when processing a substrate, the internal region includes surfaces of parts of the chamber, comprising,
a controller 4 (control unit – 0039) and line control system (0040) interfaced with the chamber, the controller including,
a detector 2, 3 (sensor, detector – 0039) interfaced with the chamber to enable control of a scope 2 (sensor – part of scope 1, 2 that transmits light into the chamber from a light source/laser 1 – at least 0017), the scope is configured to inspect the interior region of the chamber, the detector includes an optical processor (part of detector 3 and control unit 4 – at least 0021, 0022, 0039) for identifying a characteristic (optical wavelength – 0022) of material present on a surface being inspected via the scope in between (during) processing of the substrate (0039), and the scope includes;
	a face having an emitter (end face of laser/light source 1 that is oriented towards the plasma chamber 5 – Fig. 1) for emitting light wave signals toward the surface (sidewall of chamber being inspected, the surface is of a part (sidewall) in the chamber (0013, the sensor is mounted on the sidewall), and
a sensor 3 (detector – Fig. 1 and 0039) for capturing reflected wavelengths of light emanating from said surface of said part (0022);

a tool model processor (part of control unit 4 – Fig. 1 and at least 0039) configured to receive information regarding the identified characteristic (intensity of the light signal) of the material present on the surface and interface with a tool model (threshold value data – 0014, 0040) for the chamber to identify an adjustment (scheduling for wet clean or next production - line control system – 0040) to a parameter of a process to be performed using the chamber {0040-0041};
wherein the adjustment (wet clean) is configured to compensate for an anticipated drift in the process (like flaking in the chamber) based on the identified characteristic of the material present on the surface and data from the tool model (0040-0042).
Alternately, Ham teach a chamber 100 (Figs. 3, 7) having an interior region that is exposed to plasma (generated by plasma source 400 – 0034) when processing a substrate W, the internal region includes surfaces of parts (walls of the chamber including window) of the chamber, comprising,
a controller 650 (Figs. 3, 7 and 0043) interfaced with the chamber, the controller including,
a detector 634 (working in conjunction with 650 (Fig. 7 and 0048) interfaced with the chamber to enable control of a scope 630, 632 (light source, light emitting device – Figs. 3, 7 and 0045), the scope is configured to inspect the interior region of the chamber (0048), the detector 634, 650 includes an optical processor for identifying a characteristic of material present on a 
a face having an emitter (light emitting device – 0048) for emitting light wave signals toward the surface being inspected, the surface is of a part (sidewall) in the chamber, and
a sensor 634 (light receiving device – Fig. 7 and 0048) for capturing reflected wavelengths of light emanating from said surface of said part (sidewall of chamber with window){0048, 0049};
a tool model processor (part of controller 650 – Fig. 7) configured to receive information regarding the identified characteristic of the material present on the surface and interface with a tool model (pre-determined condition – 0048) for the chamber to identify an adjustment (cleaning) to a parameter of a process to be performed using the chamber (0050, 0051);
wherein the adjustment (cleaning) is configured to compensate for an anticipated drift (due to reaction by-products attached on the inner surface of the chamber – 0051) in the process based on the identified characteristic of the material present on the surface and data from the tool model (0047-0051).
Tegeder (or Ham) do not explicitly teach the scope is configured for insertion into the chamber without breaking a vacuum of the chamber; and
the positioning system is for moving the scope and said face of the scope toward said surface and other surfaces of parts in said chamber.
Lin teach a plasma apparatus comprising 
a detector 82, 84 (video monitor, recording device – Figs. 3, 4 and 0031) interfaced with a chamber 38 to enable control of a scope 62, 64 (camera, light – Figs. 3, 4 and 0031), the scope is configured for insertion into the chamber to inspect the interior region of the chamber (process 
a face having an emitter 64 (light – 0031) for emitting light wave signals toward the surface being inspected, the surface is of a part in the chamber (walls of process chambers 38 – 0034), and
a sensor 62, 82 (camera, video monitor – Figs. 3, 4) for capturing reflected wavelengths of light emanating from said surface of said part;
a positioning system 74 (motion actuating mechanism – Figs. 3, 4 and 0030) for moving the scope 62, 64 and said face of the scope toward said surface and other surfaces of parts in said chamber 38;
Alternately, Matsumoto teach a plasma apparatus comprising a probe portion 52a (scope){Fig. 1 and 0076}  interfaced with a chamber 10 to enable control of a scope (by a linear actuator 56 (Fig. 1 and 0082), the scope is configured for insertion into the chamber (by a linear actuator 56 (Fig. 1 and 0082) without breaking a vacuum of the chamber (through a bellows 166 – Figs. 41, 42 and at least 0234, 0235); and
 a positioning system 56, 76 (linear actuator, slider – Fig. 1 and 0082) for moving the scope 52a and said face of the scope (front face of probe 52a – Fig. 1) into/away the chamber.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the scope that can be configured for insertion into the chamber 
Further, claim limitation “to inspect interior region of the chamber” and “for identifying a characteristic of material present on the surface being inspected via the scope” are functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations, considering also that Tegder teach the apparatus enables monitoring the thickness of a layer depositing on sidewalls of processing chambers (0011).
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Regarding Claims 3, 9: Tegder (or Ham) in view of Lin (or Matsumoto) teach all limitations of the claim including the positioning system 56 (linear actuator – Fig. 1 and 0076, Matsumoto) is interfaced with the chamber 10 for moving the scope 52 to one or more locations of the internal region of the chamber (at least 0076, 0082 - Matsumoto). Tegder also teach the positioning system (motor 30, magnet 31, guide rail 21, dedicated orientation mechanism – Fig. 3 and 0047, 0048) is configured for moving the scope (part of 1, 2 - and said face of the scope toward said surface and other surfaces of parts (interest) in said chamber (0047, 0048). 
Further, claim limitation “to move the scope into the internal region in between processing of substrates and move the scope out of the internal region during processing of substrates” is functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations {relevant case law already cited above under claim 1}.

Regarding Claim 7: Tegder (or Ham) in view of Lin (or Matsumoto) teach all limitations of the claim (as explained above under claim 1) including the chamber having an interior region, the interior region including surfaces of consumable parts (e.g. focus ring 250 – Fig. 3 and 0039, Ham).
Tegder (or Ham) in view of Lin (or Matsumoto) do not explicitly teach the sensor captures light emanating from said consumable part, and the positioning system moves the scope towards the surface of the said consumable part. 
Lin is discussed above. Lin teach monitoring of visual information (through video monitor 82) can ascertain condition of other components in the chamber (0035). Lin also teach positioning system 74 is capable of moving the camera support 58 in a bidirectional horizontal motion in the chamber interior 54 (0030).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to monitor consumable parts in the interior region of the chamber in view of teaching by Lin and Tegder in the apparatus of Tegder (or Ham) in view of Lin (or Matsumoto) to enable monitor parts in the interior region for corrective action.

Further, claim limitations “to inspect interior region of the chamber” and “to identify a characteristic of material present on the surface” are functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations, considering also that Tegder, Ham, Lin teach the apparatus enables monitoring depositing on sidewalls and other parts of processing chambers (0011){relevant case law already cited above under claim 1}.





Claims 4, 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tegeder (US 2004/0253824)[or alternately Ham et al (2015/0214016)] in view of Lin et al (US 2005/0031187){hereinafter Lin et al} [or alternately Matsumoto et al (US 2005/0009347) {hereinafter Matsumoto} as applied to claims 1, 3, 7, 9 and further in view of Sugimoto (US 2009/0112515).
Regarding Claims 4, 5, 10, 11: Tegder (or Ham) in view of Lin (or Matsumoto) teach all limitations of the claim including a tool model (threshold value - as explained above under claim 1), that represents a critical value, or is inferred from prior experience – 0014, 0040, Tegder; or pre-determined condition – 0046, Ham), but do not explicitly teach the tool model is constructed over time from inspections of one or more substrates for process performance and correlations to characteristics of material present on the surface.
Sugimoto teach an apparatus for monitoring and managing data related to particles in a plasma processing device (abstract). Sugimoto further teach a judging part 3 that compares measured data with a tool model 5 (past data) wherein the past data is the data of the same chamber, while processing substrates (Figs. 1, 2, 4 and at least 0069, 0070, 0086). Further, the past data (tool model) is also updated after processing additional substrates since the judging part compares the stored data with last or past related data (0076){as also regards claim 5}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the tool model that is constructed over time from inspections of one or more substrates for process performance and correlations to characteristics of the surface of the chamber in view of teaching by Sugimoto in the apparatus of Tegder (or Ham) in view of Lin (or Matsumoto) to enable adjust parameters for processing based upon threshold data from the previous performance of the chamber.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegeder (US 2004/0253824)[or alternately Ham et al (2015/0214016)] in view of Lin et al (US 2005/0031187){hereinafter Lin et al} [or alternately Matsumoto et al (US 2005/0009347) {hereinafter Matsumoto} as applied to claims 1, 3, 7, 9 and further in view of Lee (US 2008/0124200).
Regarding Claim 6: Tegder (or Ham) in view of Lin (or Matsumoto) teach all limitations of the claim including a scope interfaced with the chamber (as explained above under claim 1) but do not explicitly teach the scope is interfaced with the chamber via an isolation valve.
Lee teach a substrate processing apparatus and teach an optical sensor (scope) 314c interface with a chamber 270 (Fig. 18 and 0094) via an isolation valve 274 (Fig. 18 and 0100).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the scope interfaced with the chamber via an isolation valve in view of teaching by Lee in the apparatus of Tegder (or Ham) in view of Lin (or Matsumoto) as a known alternative location of scope (optical sensor) used in plasma processing apparatus to enable monitoring during non-processing of the substrate. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegeder (US 2004/0253824)[or alternately Ham et al (2015/0214016)] in view of Lin et al (US 2005/0031187){hereinafter Lin et al} [or alternately Matsumoto et al (US 2005/0009347) {hereinafter Matsumoto} and Sugimoto (US 2009/0112515)as applied to claims 4, 5, 10, 11 and further in view of Lee (US 2008/0124200).
Regarding Claim 12: Tegder (or Ham) in view of Lin (or Matsumoto) and Sugimoto teach all limitations of the claim including a scope interfaced with the chamber (as explained 
Lee teach a substrate processing apparatus and teach an optical sensor (scope) 314c interface with a chamber 270 (Fig. 18 and 0094) via an isolation valve 274 (Fig. 18 and 0100).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the scope interfaced with the chamber via an isolation valve in view of teaching by Lee in the apparatus of Tegder (or Ham) in view of Lin (or Matsumoto) and Sugimoto as a known alternative location of scope (optical sensor) used in plasma processing apparatus to enable monitoring during non-processing of the substrate. 

Claims 13, 15, 16, 18, 19 is /are rejected under 35 U.S.C. 103 as being unpatentable over Tegeder (US 2004/0253824)[or alternately Ham et al (2015/0214016)] in view of Lin et al (US 2005/0031187){hereinafter Lin et al} [or alternately Matsumoto et al (US 2005/0009347){hereinafter Matsumoto}, Ludviksson et al (US 2004/0125360){hereinafter Ludviksson} and Sugimoto (US 2009/011255).
Regarding Claim 13: Tegder (or Ham) in view of Lin (or Matsumoto) teach all limitations of the claim (as explained above under claims 1, 7) and also including a positioning system configured for moving the face of the scope to one or more locations directed towards the consumable parts of the internal region of the chamber, the positioning system configured to move the scope into the internal region in between processing of substrates and move the scope out of the internal region during processing of substrates (as explained above under 3, 9). Further, Tegder also teach a semiconductor wafer is processed in plasma chamber 5 (0039) and a 
Tegder (or Ham) in view of Lin (or Matsumoto) do not explicitly teach 
the controller controlling processing of a recipe to be used when processing the substrate, the recipe defines a plurality of parameters to be set for supplying chemistries and setting conditions of the chamber; 
the tool model processor configured to receive information regarding the identified characteristic of the material present on the surface and information regarding a process performance of the recipe obtained from an inspection of one or more substrates to construct a tool model, the tool model maintains correlations between the characteristic of the material present on the surface and information regarding the process performance of the recipe; and 
wherein tool model is updated by the tool model processor when processing one or more additional substrates.
Ludviksson teach a plasma apparatus comprising a controller 26 controlling processing of a recipe to be used when processing a substrate, the recipe (process recipe) defines a plurality of parameters to be set for supplying chemistries (gas injection system 40) and setting conditions of the chamber (vacuum pump system 38){Fig. 1 and 0049}.
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the controller controlling processing of a recipe to be used when processing the substrate, the recipe defines a plurality of parameters to be set for supplying chemistries and setting conditions of the chamber in view of teaching by Ludviksson in the apparatus of Tegder (or Ham) in view of Lin (or Matsumoto) as a known structure of production system for processing of semiconductor wafers. 

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the tool model that is constructed over time from inspections of one or more substrates for process performance and correlations to characteristics of the surface of the chamber in view of teaching by Sugimoto in the apparatus of Tegder (or Ham) in view of Lin (or Matsumoto) and Ludviksson to enable adjust parameters for processing based upon threshold data from the previous performance of the chamber.
Further, claim limitation “to identifying a characteristic of material present on the surface being inspected via the scope” is functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations, considering prior art teach the apparatus enables monitoring deposition on sidewalls/other parts of processing chambers (Tegder – 0011, Lin – 0035,Ham – 0047-0051).
Regarding Claim 15: Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto teach all limitations of the claim including an optical processor (part of detector 3 and control unit 4 – Fig. 1 and 0019, 0021, 0022, Tegder) configured to control emission of light in an ultraviolet-infrared range (0017, 0022), and reflected light wavelength is captured by sensors of the scope, an optical detector (optical means – 0022) is used to sample the reflected light wavelength for processing by the optical processor.

Regarding Claim 18: Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto, Luviksson and Sugimoto teach all limitations of the claim including the tool model processor (detector 3) is configured to process or interface with the controller (control unit 4 and line control system – 0040) for issuing a signal based upon comparison of detected signal and comparison with a threshold value (0040).
Regarding Claim 19: Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto, Luviksson and Sugimoto teach all limitations of the claim including a process drift analyzer (part of control unit 4 – 0040) for identifying criteria (regarding detected intensity of reflected light - 0040) of when the processing of substrates has drifted outside of an acceptable window (intersection of intensity curve with the constant threshold value line) for the recipe (after comparison with threshold value){at least 0040, Tegder}.





Claim 14 is /are rejected under 35 U.S.C. 103 as being unpatentable over Tegeder (US 2004/0253824)[or alternately Ham et al (2015/0214016)] in view of Lin et al (US 2005/0031187){hereinafter Lin et al} [or alternately Matsumoto et al (US 2005/0009347) {hereinafter Matsumoto}, Ludviksson et al (US 2004/0125360){hereinafter Ludviksson} and Sugimoto (US 2009/011255) as applied to claims 13, 15, 16, 18, 19 and further in view of Nakano et al (US 2003/0157242){hereinafter Nakano}.
Regarding Claim 14: Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto teach all limitations of the claim including that the detector can be any photosensitive device that is able to receive and detect optical wavelength as well as infrared light or ultraviolet light (Tegder – 0022), and further teach that the detector comprises optical means for providing a position-dependent resolution, i.e., a picture of the sensor surface in order to detect gradients of film layer depositions, which may be provided by a CCD – camera or a photo diode (0022, Tegder).
Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto do not explicitly teach the detector further includes, an image processor that is interfaced with a camera, the camera being integrated with the scope, the camera is configured to capture images of surfaces of the internal region of the chamber, and information regarding the captured images of the surface is added to the tool model, the tool model processor is configured to perform comparisons of two or more of said captured images to identify further characteristics of surfaces internal to the region of the chamber, the characteristics identified from the captured images being correlated to the information regarding the process performance of the recipe.
Nakano teach a plasma processing apparatus comprising a:

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the detector including an image processor interfaced with a camera, the camera interface with a scope to capture images of internal surfaces of chamber in view of teaching by Nakano in the apparatus of Tegder in view of Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto to enable predict characteristic of chamber wall surface and adjust parameters for processing based upon captured images by the camera.


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegeder (US 2004/0253824)[or alternately Ham et al (2015/0214016)] in view of Lin et al (US 2005/0031187){hereinafter Lin et al} [or alternately Matsumoto et al (US 2005/0009347) {hereinafter Matsumoto}, Ludviksson et al (US 2004/0125360){hereinafter Ludviksson} and Sugimoto (US 2009/011255) as applied to claims 13, 15, 16, 18, 19 and further in view of Lee (US 2008/0124200).
Regarding Claim 17: Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto teach all limitations of the claim including a scope interfaced with the chamber (as explained above under claim 1) but do not explicitly teach the scope is interfaced with the chamber via an isolation valve.
Lee teach a substrate processing apparatus and teach an optical sensor (scope) 314c interface with a chamber 270 (Fig. 18 and 0094) via an isolation valve 274 (Fig. 18 and 0100).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the scope interfaced with the chamber via an isolation valve in view of teaching by Lee in the apparatus of Tegder in view of Tegder (or Ham) in view of Lin (or Matsumoto), Luviksson and Sugimoto as a known alternative location of scope (optical sensor) used in plasma processing apparatus to enable monitoring during non-processing of the substrate. 
 				Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection necessitated due to claim amendments.
New references by Ham and Lin when combined with previously cited Tegder and Matsumoto are considered to teach limitations of amended claim 1, as explained above. Balance 
Applicant has argued (page 10) that there is no teaching that the scope includes an emitter and a sensor for capturing reflected wavelengths of light emanating from said surface of said part. As further amended, the scope is moved by a positioning system so that the face of the scope is toward said surface and other surfaces of parts in said chamber.
Examiner responds that claim 1, 7 rejection has been modified, as stated above due to claim amendments, and Tegder (or Ham) in view of Lin (or Matsumoto) teach scope includes an emitter and a sensor for capturing reflected wavelengths of light emanating from said surface of said part. Specifically, Ham teach a scope 630 including an emitter 632 (light emitting device) and a sensor 634 (light-receiving device){at least Fig. 7} as discussed above in detail under claim rejections. Further, Tegder (Fig. 3), Lin (Figs. 3, 4) and Matsumoto (Fig. 1) teach a positioning system so that the face of the scope is toward said surface and other surfaces of parts in said chamber (as explained above in detail under claim rejections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
i) Otsubo et al (US 2001/0043984) teach a plasma apparatus wherein thickness of deposited layer formed on inner wall surface of a reactor and comprises a light source for irradiating a measurement window and a detector for receiving reflected light from inner surface of reactor and to enable decide cleaning time of the reactor (Figs. 1, 5 and 0020-0024, 0034, 0035);
ii) Turner et al (US 5,716,878) teach a retractable probe 46, 47 (probe arm, sensing device) for in-situ monitoring of plasma (Fig. 1 and col. 4, lines 23-37).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716